Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 1 of 7 PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 KAYLA J. ROSS,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 4:18-cv-00770

 J.P. MORGAN CHASE BANK, N.A.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes KAYLA J. ROSS (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of J.P. MORGAN CHASE BANK, N.A.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1367, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Eastern District of Texas.



                                                 1
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 2 of 7 PageID #: 2



                                              PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Fannin County, Texas, which

is located within the Eastern District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a corporation formed under the laws of the State of Delaware, and has its

principal place of business located at 270 Park Avenue, New York, New York. Defendant provides

various banking and other financial services to consumers nationwide.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. Several years ago, Plaintiff obtained a line a credit through Defendant.

   10. Due to financial hardship, Plaintiff fell behind on her monthly payments to Defendant, thus

incurring debt (“subject debt”).

   11. Around summer of 2018, Plaintiff began receiving calls to her cellular phone, (940) XXX-

3094, from Defendant seeking to collect on the subject debt.

   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 3094. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

   13. Defendant mainly uses the phone number (847) 488-2001 when placing phone calls to

Plaintiff’s cellular phone. Upon information and belief, Defendant uses other phone numbers to

contact Plaintiff’s cellular phone.



                                                   2
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 3 of 7 PageID #: 3



    14. Upon information and belief, the above-referenced phone number is regularly utilized by

Defendant during its debt collection activity.

    15. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

several times, before being connected to a live representative.

    16. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that it was

attempting to collect upon the subject debt.

    17. Plaintiff notified Defendant that she was unable to make payment and demanded that

Defendant stop contacting her.

    18. Despite Plaintiff’s efforts, Defendant continued to regularly call her cellular phone up until

the filing of this lawsuit.

    19. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

    20. Plaintiff has received not less than 50 phone calls from Defendant since asking it to stop

calling.

    21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on her cellular phone, and

 diminished space for data storage on her cellular phone.



                                                  3
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 4 of 7 PageID #: 4



            COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.

   25. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to

store or produce telephone numbers to be called, using a random or sequential number generator;

and to dial such numbers.”

   26. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after she demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   27. Defendant also placed numerous calls to Plaintiff’s cellular phone and left prerecorded

messages.

   28. Defendant violated the TCPA by placing at least 50 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

   29. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA




                                                 4
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 5 of 7 PageID #: 5



should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, KAYLA J. ROSS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   33. Defendant is a “debt collector” and/or a “third party debt collector” as defined by Tex.

Fin. Code Ann. § 392.001(6) and (7).

   34. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   35. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”




                                                5
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 6 of 7 PageID #: 6



   36. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

50 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   37. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   38. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   39. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, KAYLA J. ROSS, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).




                                                 6
Case 4:18-cv-00770-ALM-KPJ Document 1 Filed 10/26/18 Page 7 of 7 PageID #: 7



   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: October 26, 2018                            Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Eastern District of Texas          Admitted in the Eastern District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                              7
